DETAILED ACTION
	This is in response to communication received on 12/15/20.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 7/9/20 and 9/18/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation of wherein the capillary number in line 2 and 9 recites the limitation the capillary number in line 2.  There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 8 and 9 depend from claim 1 where the limitation relating to capillary number has been removed via amendment. As such, claim 8 and 9 now lack antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Shin et al. US PGPub 2016/0014881 hereinafter SHIN in view of Kim et al. US PGPub 2016/0046830 hereinafter KIM, Watanabe US Patent Number 5,700,325 hereinafter WATANABE and Leonard US Patent number 5,506,000 hereinafter LEONARD on claims 1-3 and 5-11 are withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Shin et al. US PGPub 2016/0014881 hereinafter SHIN in view of Kim et al. US PGPub 2016/0046830 hereinafter KIM, Watanabe US Patent Number 5,700,325 hereinafter WATANABE and Leonard US Patent number 5,506,000 hereinafter LEONARD as evidenced by Hashimoto et al. US PGPub 2004/0265539
hereinafter HASHIMOTO on claim 4 is withdrawn because the independent claim 1 has been amended.
Claim 1-3, 5-7, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US PGPub 2016/0014881 hereinafter SHIN in view of Kim et al. US PGPub 2016/0046830 hereinafter KIM and Watanabe US Patent Number 5,700,325 hereinafter WATANABE.
As for claim 1, SHIN teaches SHIN teaches "wherein the cover window includes: at least a soft pattern disposed on the folded portion of the display panel; and a hard coating layer disposed on the display panel having the soft pattern formed thereon, and the soft pattern has a triangular cross section" (abstract, lines 3-6), “the foldable display  which is unbent” (paragraph 44) and further shows in Fig. 4 , i.e. a method of manufacturing a substrate which is a coated substrate that is bendable and includes heterogeneous coatings disposed side-by-side on the substrate adjacent to one another. 
SHIN teaches “the foldable display device 100 may include a folded portion 104 which is bendable along the fold line FL and a flat portion 105 which is unbent” (paragraph 44), i.e. providing a substrate that is bendable.
SHIN teaches "The soft pattern 621 may include a polymer resin, and more particularly, at least one selected from the group consisting of an acrylic resin, an acrylic urethane resin, a polyester acrylate resin, a polyurethane acrylate resin, an epoxy acrylate resin, an urethane resin, an epoxy resin, a silicon resin, and a combination thereof. The hard coating layer 623 may include a material having a hardness higher than that of the soft pattern 621, such as glass or a high hardness film" (paragraph 57), i.e. preparing a rigid coating material and a flexible coating material.
SHIN is silent on the coatings being bonded to one another along respective boundaries thereof and SHIN is silent on a solution.
SHIN does teach that "In this regard, the soft pattern 621 and the hard coating layer 623 may be formed using materials having different hardnesses, or may be formed to have different hardnesses by varying a hardness of the same material" (paragraph 58).
KIM teaches "The present invention relates to a composition for forming a hard coating layer'' (abstract, lines 1-2).
a rigid coating solution and a flexible coating solution. 
KIM also teaches that these compositions are "The present invention relates to a composition for forming a hard coating layer, which may form a hard coating layer having significantly improved hardness as well as excellent flexibility such that curling is minimized" (paragraph 56).
KIM further teaches “The hard coating layer 120 is formed by coating with the composition for forming a hard coating layer and curing” (paragraph 110, lines 1-3).
Examiner notes that KIM is silent on the coatings being bonded to one another along respective boundaries thereof but Examiner also notes that there is no limit on what constitutes bonding. Considering that KIM’s coatings undergo curing, it would be inherent that two curing coatings applied along each other boundaries would have some level bonding, even minor, during the curing process. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a softer and harder compositions of KIM as the soft coating material and hard coating material of SHIN such that it includes preparing a rigid coating solution and a flexible coating solution and such that the coatings formed are bonded to one another along respective boundaries thereof because KIM teaches that its coating solutions have improved hardness and minimized curling.
SHIN is silent on simultaneously discharging the rigid coating solution and the flexible coating solution through respective outlets of a slot die coater to coat the discharged rigid coating solution and the discharged flexible coating solution onto respective adjacent regions of the substrate to form said heterogenous coatings.
SHIN does teach that the soft pattern and hard coating layer are disposed on respective regions on a substrate to form a heterogeneous coating bonded coating layer(See fig. 6 for an example specifically 623 beneath line NP and 621; Paragraph 50) and further that there is a layer of its hard coating that is formed in stripes between the layer of the soft coating layer—meaning that there is an overcoating region of hard coat and a lower region where the soft stripes and the hard stripes are disposed side-by-side on the substrate.
KIM further teaches "The hard coating layer 120 is formed by coating with the composition for forming a hard coating layer and curing, and coating may be performed using well-known methods such as a die coater method, an air knife method, a reverse roll method, a spraying method, a blade method, a casting method, a gravure method, a spin coating method, etc." (paragraph 110), i.e. using a die coater to form a hard coating layer.
WATANABE teaches "The present invention relates to a coating device for applying one or more kinds of coating materials on a base material so as to form a 
WATANABE further teaches that "By providing a plurality of discharging openings corresponding to a plurality of coating materials, it becomes possible to discharge different coating materials from the respective discharging openings. As a result, stripes of coating films, such that different coating films are arranged side by side in stripes, can be formed in substantially one step" (column 20, lines 26-33; see example Fig. 9 wherein three different slots from a die form three different stripes), i.e. wherein in the embodiment in which two alternating parallel stripes are applied, simultaneously discharging the rigid coating solution and the flexible coating solution through respective outlets of a slot die coater to coat the discharged rigid coating solution and the discharged flexible coating solution onto respective adjacent regions of the substrate to form said heterogenous coatings.
WATANABE teaches that "the invention described herein makes possible the advantages of (1) providing a coating device capable of forming a coating film having an accurate stripe pattern with a desired line width and a desired thickness without fluctuation, when applying a coating material in a stripe pattern" (column 4, lines 62-67). 
It would have been obvious to one of ordinary skill before the effective filing date to use the discharging method of WATANABE in the process of SHIN and KIM to apply the lower region of SHIN’s hard coating composition with the soft and hard layer stripes such that the method includes simultaneously discharging the rigid coating solution and the flexible coating solution through respective outlets of a slot die coater; and coating the discharged rigid and flexible coating solutions on respective regions on a substrate to form a heterogeneous coating solution bonded coating layer because KIM teaches that die coaters were known to be used to apply hard coating layers and WATANABE teaches that it's slot die can apply adjacent stripes in display applications without fluctuation of the desired line width and a desired thickness.
SHIN further teaches “In a case of a conventional cover window, when a stress is iteratively applied to the folded portion or a bending stress BS beyond a point of a fracture strength is applied thereto, the hard coating layer having a relatively low flexibility may experience brittleness therein. In particular, the hard coating layer of the conventional cover window is vulnerable to a tensile stress TS. In the cover window 600 according to the exemplary embodiment, the soft pattern 621 having the hardness lower than that of the hard coating layer 623 may be provided in the folded portion 104 of the hard coating layer 623, such that a tensile stress TS applied to the hard coating layer 623 may be reduced” (paragraph 66-67), i.e. wherein the formation of its coating layers thereof facilitate crack-free bendability of the coated substrate.
As for claim 2, SHIN is silent on the rigid coating solution.
KIM teaches "A composition for forming a hard coating layer according to an embodiment of the present invention includes first and second silsesquioxane resins" (paragraph 59, lines 1-3), i.e. wherein first and second silsesquioxane are inorganic rigid compounds.
KIM further teaches "The composition for forming a hard coating layer according to the embodiment of the present invention may further include an oligomer having a functional group which is crosslinklable with the above-described silsesquioxane resins organic flexible compound.
KIM further teaches "The contents of the first and second silsesquioxane resins are not particularly limited, and for example, the total content may be in the range of 10 to 90 wt% based on the total weight of the composition" (paragraph 71, lines 1-4) and "The content of the oligomer according to the embodiment of the present invention is not particularly limited, and for example, may be included at 5 to 70 wt % based on the total weight of the composition" (paragraph 82, lines 1-4). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the separate percentages of the two components to a combined percentage of the two components which appears to overlap with the instant claimed range of the rigid coating solution comprises 48 wt% to 94 wt% of organic flexible and inorganic rigid compounds. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In  re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Further, Examiner notes that as KIM teaches "The contents of the first and second silsesquioxane resins are not particularly limited, and for example, the total content may be in the range of 10 to 90 wt% based on the total weight of the composition" (paragraph 71, lines 1-4) and "The content of the oligomer according to the embodiment of the present invention is not particularly limited, and for example, may be included at 5 to 70 wt % based on the total weight of the composition" (paragraph 82, the weight ratio of the organic flexible compound to the inorganic rigid compound is 90:10 to 50:50. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
KIM further teaches "As necessary, the composition for forming a hard coating layer according to the embodiment of the present invention may further include a solvent" (paragraph 102) and "The content of the solvent according to the embodiment of the present invention is not particularly limited, and for example, may be included at 0 to 60 parts by weight based on 100 parts by weight of the solid content of the composition. When the content is more than 60 parts by weight, the time of the curing process is prolonged, resulting in low economic efficiency" (paragraph 104). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the parts by weight of the solvent to the solid content to a weight percent based on a total weight, which appears to overlap with the instant claimed range of 5 wt% to 50 wt% of a diluent. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
1 wt% to 2 wt% of a photoinitiator. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
KIM also teaches that these compositions are "The present invention relates to a composition for forming a hard coating layer, which may form a hard coating layer having significantly improved hardness as well as excellent flexibility such that curling is minimized" (paragraph 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the composition of KIM in the process of SHIN, and WATANABE because KIM teaches that its coating solutions have minimized curling.
As for claim 3, SHIN is silent on the rigid coating solution.
KIM teaches "A composition for forming a hard coating layer according to an embodiment of the present invention includes first and second silsesquioxane resins" inorganic rigid compounds.
KIM further teaches "The composition for forming a hard coating layer according to the embodiment of the present invention may further include an oligomer having a functional group which is crosslinklable with the above-described silsesquioxane resins to enhance hardness and flexibility" (paragraph 72), i.e. wherein the oligomer is organic flexible.
KIM further teaches "The contents of the first and second silsesquioxane resins are not particularly limited, and for example, the total content may be in the range of 10 to 90 wt% based on the total weight of the composition" (paragraph 71, lines 1-4) and "The content of the oligomer according to the embodiment of the present invention is not particularly limited, and for example, may be included at 5 to 70 wt % based on the total weight of the composition" (paragraph 82, lines 1-4). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the separate percentages of the two components to a combined percentage of the two components which appears to overlap with the instant claimed range of the rigid coating solution comprises 48 wt% to 94 wt% of organic flexible and inorganic rigid compounds. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
 teaches "The contents of the first and second silsesquioxane resins are not particularly limited, and for example, the total content may be in the range of 10 to 90 wt% based on the total weight of the composition" (paragraph 71, lines 1-4) and "The content of the oligomer according to the embodiment of the present invention is not particularly limited, and for example, may be included at 5 to 70 wt % based on the total weight of the composition" (paragraph 82, lines 1-4), it would be within the skill of the ordinary artisan to calculate the weight ratio of those compounds within the composition, which appears to overlap with the weight ratio of the organic flexible compound to the inorganic rigid compound is 100:0 to 60:40. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed.  Cir. 1997). See MPEP 2144.05.
KIM further teaches "As necessary, the composition for forming a hard coating layer according to the embodiment of the present invention may further include a solvent" (paragraph 102) and "The content of the solvent according to the embodiment of the present invention is not particularly limited, and for example, may be included at 0 to 60 parts by weight based on 100 parts by weight of the solid content of the composition. When the content is more than 60 parts by weight, the time of the curing Process is prolonged, resulting in low economic efficiency" (paragraph 104). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the parts by weight of the solvent to the solid content to a weight percent 5 wt% to 50 wt% of a diluent. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
KIM further teaches "The composition for forming a hard coating layer according to the embodiment of the present invention further includes a polymerization initiator'' (paragraph 89) and further provides examples wherein the content is expressed in parts by weight (Table 1, page 9-10). Examiner also notes that since KIM teaches the content percentages of all other components in the composition (see paragraph 71, 82, 98, 101, 104 for example), it would be within the skill of the ordinary artisan to calculate the amount of initiator that can be included in the composition which appears to overlap with the range of 1 wt% to 2 wt% of a photoinitiator. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
KIM also teaches that these compositions are "The present invention relates to a composition for forming a hard coating layer, which may form a hard coating layer having significantly improved hardness as well as excellent flexibility such that curling is minimized" (paragraph 56).

As for claim 5, SHIN is silent on the inorganic rigid compound.
KIM teaches "The first and second silsesquioxane resins according to the embodiment of the present invention include a complete-cage type silsesquioxane resin, an incomplete-cage type silsesquioxane resin, a ladder type silsesquioxane resin, a random type silsesquioxane resin and a mixture thereof" (paragraph 60, lines 1-5) and "where R1 is a photoreactive hydrocarbon group having 1 to 50 carbon atoms and including a (meth)acrylate group, a vinyl group or an epoxy group" (paragraph 61, lines 1-3), which includes wherein the inorganic rigid compound comprises an epoxypolyhedral oligomeric silsesquioxane (POSS) composite.
KIM also teaches that these compositions are "The present invention relates to a composition for forming a hard coating layer, which may form a hard coating layer having significantly improved hardness as well as excellent flexibility such that curling is minimized" (paragraph 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the composition of KIM such that wherein the inorganic rigid compound comprises an epoxy-polyhedral oligomeric silsesquioxane (POSS) composite in the process of SHIN, WATANABE and LEONARD because KIM teaches that its coating solutions have improved hardness and minimized curling.
As for claim 6, SHIN is silent on the photoinitiator.
 teaches "examples of the photo-cationic polymerization initiator include ... a diphenyliodonium hexafluorophosphate salt" (paragraph 93, lines 1-5), i.e. wherein the photoinitiator comprises at least one selected from the group of photoacid generators (PA Gs) consisting of ... diphenyliodonium hexafluorophosphate salt.
KIM also teaches that these compositions are "The present invention relates to a composition for forming a hard coating layer, which may form a hard coating layer having significantly improved hardness as well as excellent flexibility such that curling is minimized" (paragraph 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the composition of KIM such that wherein the photoinitiator comprises at least one selected from the group of photoacid generators (PAGs) consisting of ... diphenyliodonium hexafluorophosphate salt in the process of SHIN, and WATANABE because KIM teaches that its coating solutions have improved hardness and minimized curling.
As for claim 7, Examiner notes that the claim is written as follows: a hydrocarbonbased organic solvent, an alcohol-based organic solvent, an aldehyde-based organic solvent, a ketone-based organic solvent, an ether-based organic solvent, or an ester based organic solvent. Examiner notes that this language does not require the use of a solvent containing a hydrocarbon, an alcohol, an aldehyde, a ketone, an ether or an ester, but is far broader. A solvent 'based' on a group encompasses any solvent that was made from something containing those groups at some point as well as solvents containing those particular groups.
SHIN is silent on the diluent.
 teaches "The solvent according to the embodiment of the present invention is not particularly limited and a solvent known in the related field may be used. Examples of the solvent include alcohols" (paragraph 103, lines 1-4), i.e. wherein the diluent comprises ... an alcohol-based solvent. 
KIM also teaches that these compositions are "The present invention relates to a composition for forming a hard coating layer, which may form a hard coating layer having significantly improved hardness as well as excellent flexibility such that curling is minimized" (paragraph 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the composition of KIM such that wherein the diluent comprises ... an alcohol-based solvent in the process of SHIN and WATANABE because KIM teaches that its coating solutions have improved hardness and minimized curling. 
As for claim 10, SHIN is silent on discharging.
However, SHIN does teach "In the cover window 600 according to the exemplary embodiment, the soft pattern 621 having the hardness lower than that of the hard coating layer 623 may be provided in the folded portion 104 of the hard coating layer 623, such that a tensile stress TS applied to the hard coating layer 623 may be reduced" (paragraph 67) and further shows in Fig. 6 that the soft portion is applied on a folded portion in the center and that the hard coating layer 623 underneath line NP are disposed on either side of that portion such that it comprises wherein the soft stripes are applied in a center portion of the substrate and the hard coating surrounds those stripes such that wherein coating the discharged rigid coating… and the discharged flexible coating… comprise coating the discharged flexible coating on a first region which is a center portion of the substrate and coating the discharged rigid coating solution on a second region and a third regions, which are respective peripheries adjacent to both sides of the first region of the substrate.
Examiner also draws attention to the rejection above wherein the combination of SHIN, KIM and WATANABE teach coating the rigid and flexible coating solutions as shown above.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein coating the discharged rigid coating solution and the discharged flexible coating solution comprise coating the discharged flexible coating on a first region which is a center portion of the substrate and coating the discharged rigid coating solution on a second region and a third regions, which are respective peripheries adjacent to both sides of the first region of the substrate in the process of SHIN because KIM teaches that die coaters were known to be used to apply hard coating layers and WATANABE teaches that it is capable of applying adjacent stripes in display applications without fluctuation on the desired line width and a desired thickness.
As for claim 11, Examiner notes that there is no limitation on how or why the step difference at the boundary between the first region and the second regions or between the first region and the third region is controlled or even if the control is direct or indirect. Examiner also notes that step difference is not defined with the specification or the claims, so thus will be interpreting the step difference to refer to the difference between the thicknesses of the layers being applied in the process.

SHIN is silent on control methods.
However, WATANABE teaches that "these values may be optimized in accordance with the kind of coating material which is used, the physical characteristics of the coating material (e.g., viscosity and solid content), the thickness of the coating film to be formed and the like)" (column 7, lines 2-6), "In order to prevent the coating material 15 from receiving pressure at an interspace between the base material 14 and the flat face 3, it is preferable to prescribe a distance Z ... between the base material 14 and the flat face 3" (column 2, lines 33-37), and "The actual value of Z can be optimized in accordance with the physical characteristics of the coating material 15 ... the thickness of the coating film 17 to be formed, and the like" (column 2, lines 49-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to control the thickness applied in the process of SHIN, KIM and WATANABE such that step difference at the boundary between the first region and the second regions or between the first region and the third region is controlled because .
Claim 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US PGPub 2016/0014881 hereinafter SHIN in view of Kim et al. US PGPub 2016/0046830 hereinafter KIM and Watanabe US Patent Number 5,700,325 hereinafter WATANABE as applied to claim 1 above, as evidenced by Hashimoto et al. US PGPub 2004/0265539 hereinafter HASHIMOTO.
As for claim 4, SHIN and WATANABE are silent on the organic flexible compound.
KIM teaches "The composition for forming a hard coating layer according to the embodiment of the present invention may further include an oligomer having a functional group which is crosslinklable with the above-described silsesquioxane resins to enhance hardness and flexibility" (paragraph 72), i.e. an organic flexible compound.
KIM further teaches "Hereinafter, the case in which the (meth)acrylate oligomer is used will be described in detail, but the present invention is not limited thereto" (paragraph 74), "The (meth)acrylate oligomer according to the embodiment of the present invention is not particularly limited, and may include a ... urethane acrylate" (paragraph 75, lines 1-3), and "The urethane (meth)acrylate oligomer which is well known in the related field may be used herein without limitation" (paragraph 78, lines 1- 3).
KIM is silent on whether the organic flexible compound comprises a photocurable resin or a thermosetting resin. 
thermosetting resin specifically an ionizing radiationsetting resin.
Thereby it is the position of the Examiner that KIM inherently teaches the organic flexible compound comprises a photocurable resin or a thermosetting resin. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
KIM also teaches that these compositions are "The present invention relates to a composition for forming a hard coating layer, which may form a hard coating layer having significantly improved hardness as well as excellent flexibility such that curling is minimized" (paragraph 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the composition of KIM in the process of SHIN, and WATANABE the organic flexible compound comprises a photocurable resin or a thermosetting resin because KIM teaches that its coating solutions have minimized curling.
As for claim 19, SHIN teaches SHIN teaches "wherein the cover window includes: at least a soft pattern disposed on the folded portion of the display panel; and a hard coating layer disposed on the display panel having the soft pattern formed thereon, and the soft pattern has a triangular cross section" (abstract, lines 3-6), “the foldable display device 100 may include a folded portion 104 which is bendable along the fold line FL and a flat portion 105 which is unbent” (paragraph 44) and further shows in Fig. 4, i.e. method of manufacturing a substrate which is a coated substrate that is bendable and that includes heterogeneous coatings disposed on the substrate adjacent to one another.
SHIN teaches “the foldable display device 100 may include a folded portion 104 which is bendable along the fold line FL and a flat portion 105 which is unbent” (paragraph 44), i.e. providing a substrate that is bendable.
SHIN teaches "The soft pattern 621 may include a polymer resin, and more particularly, at least one selected from the group consisting of an acrylic resin, an acrylic urethane resin, a polyester acrylate resin, a polyurethane acrylate resin, an epoxy acrylate resin, an urethane resin, an epoxy resin, a silicon resin, and a combination thereof. The hard coating layer 623 may include a material having a hardness higher than that of the soft pattern 621, such as glass or a high hardness film" (paragraph 57), i.e. preparing a rigid coating material and a flexible coating material.
 bonded to one another along respective boundaries thereof and SHIN is silent on the rigid coating solution comprised of an inorganic rigid compound comprising an epoxy-polyhedral oligomeric silsesquioxane (POSS) composite and a diluent and a flexible coating solution comprised of an organic flexible compound comprises a photocurable resin and a photoinitiator or thermosetting resin.
KIM further teaches "the composition for forming a hard coating layer according to the embodiment of the present invention may further include a solvent" (paragraph 102) that its hard coating layer is formed by compositions that can be tuned based upon desired hardness and flexibility (paragraph 70-71 ), meaning the compositions of KIM can form compositions that are relatively softer than other compositions within the scope of KIM, i.e. forming a rigid coating solution and a flexible coating solution. 
KIM also teaches that these compositions are "The present invention relates to a composition for forming a hard coating layer, which may form a hard coating layer having significantly improved hardness as well as excellent flexibility such that curling is minimized" (paragraph 56).
KIM further teaches “The hard coating layer 120 is formed by coating with the composition for forming a hard coating layer and curing” (paragraph 110, lines 1-3).
KIM teaches "The first and second silsesquioxane resins according to the embodiment of the present invention include a complete-cage type silsesquioxane resin, an incomplete-cage type silsesquioxane resin, a ladder type silsesquioxane resin, a random type silsesquioxane resin and a mixture thereof" (paragraph 60, lines 1-5) and "where R1 is a photoreactive hydrocarbon group having 1 to 50 carbon atoms and wherein the inorganic rigid compound comprises an epoxypolyhedral oligomeric silsesquioxane (POSS) composite.
KIM further teaches "As necessary, the composition for forming a hard coating layer according to the embodiment of the present invention may further include a solvent" (paragraph 102) and "The content of the solvent according to the embodiment of the present invention is not particularly limited, and for example, may be included at 0 to 60 parts by weight based on 100 parts by weight of the solid content of the composition. When the content is more than 60 parts by weight, the time of the curing Process is prolonged, resulting in low economic efficiency" (paragraph 104), i.e. wherein the solution comprises a diluent.
KIM further teaches "The composition for forming a hard coating layer according to the embodiment of the present invention may further include an oligomer having a functional group which is crosslinklable with the above-described silsesquioxane resins to enhance hardness and flexibility" (paragraph 72), i.e. composition comprises of an organic flexible compound. 
KIM further teaches "The composition for forming a hard coating layer according to the embodiment of the present invention further includes a polymerization initiator'' (paragraph 89), i.e. wherein the composition contains a photoinitiator.
KIM is silent on whether the organic flexible compound comprises a photocurable resin or a thermosetting resin. 
HASHIMOTO teaches that "For the hard coat layer, it is preferred to use a chemical resistant, flaw resistant and thermosetting resin, examples of which include an thermosetting resin specifically an ionizing radiationsetting resin.
Thereby it is the position of the Examiner that KIM inherently teaches the organic flexible compound comprises a photocurable resin or a thermosetting resin. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
Examiner notes that the rigid coating solution and the rigid coating solution having respective capillary numbers and having a difference in capillary numbers of 10% or less would be inherent as a solution inherently has the same properties as itself.
Examiner notes that KIM is silent on the coatings being bonded to one another along respective boundaries thereof but Examiner also notes that there is no limit on what constitutes bonding. Considering that KIM’s coatings undergo curing, it would be inherent that two curing coatings applied along each other boundaries would have some level bonding, even minor, during the curing process. A reference which is silent about a In re Robertson, 49 USPQ2d 1949 (1999).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a softer and harder compositions of KIM as the soft coating material and hard coating material of SHIN such that it includes preparing a rigid coating solution and a flexible coating solution and such that the coatings formed are bonded to one another along respective boundaries thereof because KIM teaches that its coating solutions have improved hardness and minimized curling.
KIM and SHIN are silent on simultaneously discharging the rigid coating solution and the flexible coating solution through respective outlets of a slot die coater to coat the discharged rigid coating solution and the discharged flexible coating solution onto respective adjacent regions of the substrate to form said heterogeneous coatings.
WATANABE teaches "The present invention relates to a coating device for applying one or more kinds of coating materials on a base material so as to form a coating film having a predetermined stripe pattern ... used in the field of electronic parts, e.g. color filters for liquid crystal display devices" (column 1, lines 6-14).
WATANABE further teaches that "By providing a plurality of discharging openings corresponding to a plurality of coating materials, it becomes possible to discharge different coating materials from the respective discharging openings. As a result, stripes of coating films, such that different coating films are arranged side by side in stripes, can be formed in substantially one step" (column 20, lines 26-33; see example Fig. 9 wherein three different slots from a die form three different stripes), i.e. simultaneously discharging the rigid coating solution and the flexible coating solution through respective outlets of a slot die coater to coat the discharged rigid coating solution and the discharged flexible coating solution onto respective adjacent regions of the substrate to form said heterogenous coatings.
WATANABE teaches that "the invention described herein makes possible the advantages of (1) providing a coating device capable of forming a coating film having an accurate stripe pattern with a desired line width and a desired thickness without fluctuation, when applying a coating material in a stripe pattern" (column 4, lines 62-67). 
It would have been obvious to one of ordinary skill before the effective filing date to use the discharging method of WATANABE in the process of SHIN and KIM to apply the lower region of SHIN’s hard coating composition with the soft and hard layer stripes such that the method includes simultaneously discharging the rigid coating solution and the flexible coating solution through respective outlets of a slot die coater to coat the discharged rigid coating solution and the discharged flexible coating solution onto respective adjacent regions of the substrate to form said heterogeneous coatings because KIM teaches that die coaters were known to be used to apply hard coating layers and WATANABE teaches that it's slot die can apply adjacent stripes in display applications without fluctuation of the desired line width and a desired thickness.
SHIN further teaches “In a case of a conventional cover window, when a stress is iteratively applied to the folded portion or a bending stress BS beyond a point of a fracture strength is applied thereto, the hard coating layer having a relatively low flexibility may experience brittleness therein. In particular, the hard coating layer of the 600 according to the exemplary embodiment, the soft pattern 621 having the hardness lower than that of the hard coating layer 623 may be provided in the folded portion 104 of the hard coating layer 623, such that a tensile stress TS applied to the hard coating layer 623 may be reduced” (paragraph 66-67), i.e. wherein the formation of its coating layers thereof facilitate crack-free bendability of the coated substrate.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US PGPub 2016/0014881 hereinafter SHIN, Kim et al. US PGPub 2016/0046830 hereinafter KIM and Watanabe US Patent Number 5,700,325 hereinafter WATANABE as applied to claim a above, and further in view of Leonard US Patent number 5,506,000 hereinafter LEONARD.
As for claim 8, SHIN, KIM and WATANABE are silent on the capillary number.
LEONARD teaches "An apparatus and method of flowing a fluid onto an incline planar surface across the entire with of the slot" (abstract, line 1-2) and "This invention broadens the utility range of fluid distribution devices, especially slide and slide curtain coater dies, but can be used with any fluid distribution devices" (column 4, lines 23-24).
LEONARD teaches "When a fluid does not wet the surface of the incline plane of a slide die (the fluid beads up or the fluid wetting line retracts, typically at large contact angles), it is difficult to maintain a continuous uniform ribbon of fluid across the width of the die flowing down the incline plane at low flow rates. At low flow rates the flow will often and unpredictably cease to flow as a ribbon from the slot across the full width of the slot. It will flow from some portions of the slot and no other portions. With low viscosity fluids the ribbon will often break into many narrow ribbons. In other cases, the varying the flow rate effects the ability of the ribbon to maintain a particular shape.
LEONARD further teaches "The flow rate exiting from the slot is chosen to meet the desired characteristics of the coated product, including final wet coating caliper on the substrate, the width of the substrate to be coated, and the speed of the substrate moving through the coating station. The surface tension of the fluid as it exits the slot, is primarily influenced by the chemical composition of the fluid and fluid medium surrounding the slot exit. Since new fresh fluid surface is being exposed as it exits the wherein the capillary number of the coating solution is controlled by varying the flow rate… surface tension or combinations thereof.
LEONARD further teaches “To understand the problem it is useful to define a dimensionless number called the capillary number (Nca) which is directly proportional to the fluid slot exit velocity. It is calculated from the equation Nca=μU/σ where p [mistype of µ] is the viscosity of the fluid measured at the apparent slot wall shear rate; U is the average fluid velocity at the exit of the slot; and a is the surface tension of the fluid at the slot exit measured in combination with the fluid that covers the exit” (column 2, lines 50-56), i.e. wherein the capillary number is defined by Equation 1 below: 

    PNG
    media_image1.png
    142
    346
    media_image1.png
    Greyscale

Wherein Ca is the capillary number of a coating solution, µ is viscosity of the coating solution, V is flow rate of the coating solution, and σ is surface tension of the coating solution.
It would have been obvious to one of ordinary skill in the art to control the capillary number as defined in LEONARD, in the process of SHIN, KIM and WATANABE for a specific coating thickness, speed and width because LEONARD teaches that the capillary number of a liquid being coated is indicative of the predictability by which the coating can be formed without splitting into ribbons.
As for claim 9, SHIN, KIM and WATANABE is silent on the capillary number.
However, Examiner notes that the streams of WATANABE exit the slot die simultaneously, forming a similar thickness immediately adjacent to each other.
45 prone to bifurcating unpredictably into multiple ribbons, especially on wide-width dies. This unstable mode of flow creates large amounts of unusable product. Under such circumstances, it is impossible to coat high quality with good productivity. To understand the problem it is useful to define a dimensionless number called the capillary number ... which is directly proportional to the fluid slot exit velocity ... The exit flow instability is particularly troublesome when flow rates are small, especially when the capillary number is less than about 0.04. In the past, commercial coating operations have not encountered the instability because they operated at capillary numbers 10 to 1000 times higher. However, with the drive toward the economies of thinner coatings, there is a need to reliably operate at very low slot capillary numbers while avoiding the instability" (column 2, lines 29-65), i.e. wherein the capillary number of a discharging coating solution effects its ability to coat predictably without splitting into multiple ribbons and forming an improper coating.

It would have been within the skill of the ordinary artisan at the time of effective filing to design the capillary number of the streams and the differences thereof such that uninterrupted flow and even coating is achieved for each composition and stream. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Response to Arguments
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive.
Applicant’s principal argument(s) is/are:
(a) Applicant argues that the modification of SHIN with WATANABE lacks motivation and would not provide Applicant's side-by-side heterogenous coatings that are bonded to one another along respected boundaries thereof would be obtained since SHIN teaches overcoating and not side-by-side.


(a) Examiner respectfully points out that there is motivation to replace SHIN's overcoating process to form the stripes of soft layers and hard layer with WATANABE's simultaneous side-by-side heterogenous coatings being bonded to one another along respected boundaries thereof because WATANABE specifically states that its coating device can form "an accurate stripe pattern with a desired line width and a desired thickness without fluctuation, when applying a coating material in a stripe pattern" (column 4, lines 62-67). 
	Examiner notes that Applicant has not addressed this teaching referenced in the previous Office Action dated 9/18/20 (see page 6). As such, Applicant's assertion that there is no motivation is not supported by the rejection on record.
	Further the mere fact that SHIN does not teach the process of simultaneous discharging is not enough to overcome the rejection. The rejection was based on a combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Further Examiner notes that Applicant has not addressed KIM's teachings about curing its coating solutions which are replacing the coating materials of SHIN. See rejectin above.
	Applicant's arguments are not persuasive because they are not germane in scope with the rejection and do not address the motivation specifically provided in the rejection for the combination of SHIN, KIM and WATANABE.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A. DAGENAIS-ENGLEHART/
Examiner
Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717